Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claims filed on 1/20/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims 1-2, 5-9 are currently amended. New claim 10 is added. No claim is cancelled. No New matter is being added.
Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments:  
	Regarding claim 1, Applicant argues that As noted above the claims clarify converting the speech based on three different pieces of information, and each of (1) ike conversion information, (2) the user information that indicates user attribution, and (3) history information indicating a history of conversion with the user. Applicants submit the disclosures in Ross do not disclose or suggest utilizing all three pieces (1)-(3) pieces of information. Applicants submit a broad disclosure of ‘‘goal-directed rules” in Ross does not meet those clarified and specific claim features. Applicants submit each of amended independent claims 1 Ross.
Examiner’s Response:
Applicant’s arguments with respect to claim 1, 7-9  have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.
 
Withdrawal of Claim Rejections - 35 USC § 101
4.	Claims 9 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Applicant has amended the claims to recite a “non-transitory computer-readable medium” and overcomes the rejection. Examiner respectfully withdraws the rejection.

Withdrawals Claim Rejections - 35 USC § 112
5.	Claim 6 recited the limitation "the plurality of conversationers" in a second determiner determining a conversationer performing the machine learning among the plurality of conversationers. There was insufficient antecedent basis for this limitation in the claim. However, applicant has amended claim to overcome the rejection. Examiner respectfully withdraws the rejection.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
8. 	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steven I. Ross (US 2002/0138266) in further view of Akiko Asami Us (2002/0066105)
9.	Regarding independent claim 1, Steven I. Ross et al, herein after Ross, teaches an information processing system (Ross Fig 1 computer system 10 Para0022) comprising:
a conversationer configured to perform conversation with a User by generating a speech (Ross fig 1 conversation manager 28 performs the conversation with user 14); a storage storing conversation information indicating a conversation rule of the speech (Ross abstract para0022 where the reasoning facility 52 in fig3 stores the rules of the conversation in conversation manager system 28); and
a system-user conversationer configured to convert the speech generated by the conversationer into a mode according to the user by using the conversion Ross para0008 where the digital processor hosts and executes a reasoning facility-52 that is configured to generate a goal derived from the utterance representation and to analyze the utterance representation based on the goal and the set of goal-directed rules in the database which is stored in the facility. In general, the goal-directed rules determine the response to the utterance representation (command or question).
But Ross further fails to clearly teach the amended elements of user information indicating user attribution and history information indicating a history of conversation with user, and
The user information and the history information stored in the storage,  Wherein the user information includes at least one of the user identification information, user age information, user sex information, user preferences information and user character information.
However, Asami Akiko, herein after Akiko, teaches user information indicating user attribution and history information indicating a history of conversation with user (Akiko para100-101 where knowledge database 26 stores the data of user voice which is a communication conversation as a history of the user attribution information of the user) where the user information, and
The user information and the history information stored in the storage (Asami para100-101 where the user information is stored in database 26),  Wherein the user information includes at least one of the user identification information, user age information, user sex information, user preferences information and user character information (Asami para0235 where the user information includes user sex and age, personality/character as a user information).

10.    	Regarding claim 2, Ross et al modified by Asami teaches the information processing system (Ross Fig 1 computer system 10 Para0022) according to claim 1, further comprising:
a receiver configured to receive the speech from the user (Ross para0022 fig 1 item 22 speech engine receives the speech from the user);
a user-system conversationer configured to convert the speech received by the receiver into  a mode according to the conversationer (Ross user system 10 fig 1, where The output 16 consists of one or more commands or other output based on the recognized spoken utterance 15 and which is directed to the speech enabled external application 26 (see. FIG. 2) selected by the conversation manager 28).
11.	Regarding claim 3, Ross et al modified by Asami teaches the information processing system according to claim I. wherein the system-user conversationer converts the speech generated by the conversationer into a mode according to the user by using conversion information for each: user stored in the storage (Ross The output 16 consists of one or more commands or other output based on the recognized spoken utterance 15 and which is directed to the speech enabled external application 26 (see. FIG. 2) selected by the conversation manager 28, the information is stored in the conversational record 60 and reasoning facility 52 of the fig 3 per para 0033).
Ross para0050 where the speech center system which is processing system, searches through create an appointment of the user using attribute per para 0053-0054 of the user command), and converts the speech generated by the conversationer into a mode according to the user by using the conversion information: obtained through the search (Ross para0061 where the conversation manager 28 converts the utterance which is a user speech to obtain the speech generated mode action).
13.     	Regarding claim 7, the arguments are analogues to claim1, are applicable.
14.    	Regarding claim 8, the arguments are analogues to claim1, are applicable.
15. 	Regarding claim 9, the arguments are analogues to claim1, are applicable 
16.	Regarding claim10, Ross et al modified by Asami teaches the information processing system according to claim 1, wherein the history information includes information obtained by associating topic identification information, positive keyword information, and negative keyword information with each other (Asami para0021-23 where the user attribute information is a history of the user profile including the keyword of the interest for the user) 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steven I. Ross (US 2002/0138266) and in further view Akiko Asami (US 2002/0066105) and in further view of Ho-Sub Lee (US 2014/0136450)


But Ross further does not clearly teach machine leaning determiner wherein the system-user conversationer performs conversion based on machine learning, the information processing system further compresses a first determiner configured to determine whether the machine learning is to be performed. 
However, Ho-Sub Lee, herein after Lee, teaches wherein the system-user conversationer performs conversion based on machine learning (Lee para0011 where the machine learning is performed according to para0021 where the conversational interface is active), the information processing system further compresses a first determiner determining whether the machine learning is to be performed (Lee para0022 where the process/method The method of determining a user's mental state may include determining, when feature data is extracted, whether to generate learning data; generating learning data with the feature data when learning data is to be generated; and building the inference model with the learning data). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ross et al with concept of using apparatus and method for determining user mental state of Lee. The motivation for doing so would be to have predictably and advantageously provided the determiner of the conversation to use machine learning data.
17. 	Regarding claim 6, Ross et al teaches the information processing system according to claim 1, wherein the conversationer generates a speech based on Lee para0011 where the machine learning is performed according to para0021 where the conversational interface is active), the information processing system further comprising a second determiner configured to determine a conversationer performing the machine learning from among the plurality of conversationers (Lee para0049 where the method may include when learning data is to be generated, generating learning data with the feature data; confirming whether the learning data exceeds a second predetermined reference; and building the inference model with the learning data when the learning data exceeds the second predetermined reference).
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677